Citation Nr: 1511004	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  07-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial rating for a lumbar spine disability, rated 0 percent from February 27, 2006, to August 18, 2009; 10 percent from August 19, 2009, to June 19, 2011; and 20 percent as of June 20, 2011.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to February 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned an initial 0 percent rating, effective February 27, 2006.

In July 2010, the Board denied the increased initial rating claim and the Veteran subsequently filed an appeal with the United States Court of Appeals for Veterans Claims.  In a May 2011 Memorandum Decision, the Court set aside the part of the January 2010 Board decision denying an increased initial rating for a lumbar spine disability and remanded the matter to the Board.  In January 2012, the Board remanded for further development.

A September 2009 rating decision increased the rating for a lumbar spine disability to 10 percent, effective August 19, 2009.  An August 2014 rating decision increased the rating for lumbar spine disability to 20 percent, effective June 20, 2011.  Those increases during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an earlier effective date for service connection for a lumbar spine disability, gastrointestinal disability, and dysthymic disorder have been raised by the record in an October 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Other issues on appeal, to include claims for increased ratings for right and left knee disabilities, right and left lower extremity neuropathy, and dysthymic disorder, and a claim for total disability rating for compensation purposes based on individual unemployability due to service-connected disability, are addressed in another Board decision being issued simultaneously with a different docket number.


FINDINGS OF FACT

1.  From February 27, 2006, to August 18, 2009, the Veteran's lumbar spine disability was manifested by full flexion, extension, lateral flexion and rotation bilaterally.  It was not productive of incapacitating episodes.  There was no x-ray evidence of arthritis.  Ankylosis was not shown.  The joint was painful on use.

2.  From August 19, 2009, to June 19, 2011, the Veteran's lumbar spine disability was manifested by localized tenderness and guarding that were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  It  was not productive of any incapacitating episodes.  There was no x-ray evidence of arthritis.  Ankylosis was not shown.

3.  As of June 20, 2011, the Veteran's lumbar spine disability was manifested by forward flexion to, at worst, 60 degrees and pain.  It has not be productive of any incapacitating episodes.  There was no x-ray evidence of arthritis.  Ankylosis is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but not higher, for a lumbar spine disability prior to August 19, 2009, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for a rating in excess of 10 percent for a lumbar spine disability from August 19, 2009 to June 19, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2014).

3.  The criteria for a rating in excess of 20 percent for a lumbar spine disability as of June 20, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated July 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014).  

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2014). 

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a , Plate V (2014).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014). 

Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014). 

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

February 27, 2006, to August 18, 2009

From February 27, 2006, to August 18, 2009, the Veteran's lumbar spine disability has been rated as 0 percent disabling under Diagnostic Code 5237, which contemplates lumbosacral strain and uses the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

In the May 2011 Memorandum Decision, the Court instructed the Board to consider the Veteran's service medical records from February 27, 2006, to August 19, 2009.  The Court found the in-service assessments as to the severity of the Veteran's disability were relevant to the time period at issue. 

The service medical records show the Veteran underwent a Medical Evaluation Board (MEB) in October 2005 for chronic mechanical low back pain.  The Veteran reported that he was unable to do most activities of physical training because of severe pain in the lower back.  Bone scans, plain x-rays, and an MRI of the lumbar spine were all negative.  He denied any bowel or bladder problems.  He reported constant back pain.  It was noted that the Veteran had a normal gait entering and exiting the examination room.  It was also noted the Veteran was unable to do any activities satisfactorily to pass a PT test and it was felt that he was never going to be able to pass the Army physical fitness test.  Range of motion testing revealed flexion to 55 degrees, extension to 15 degrees, right lateral flexion to 24 degrees, left lateral flexion to 23 degrees, right rotation to 28 degrees, and left rotation to 28 degrees, all limited by pain.  The examiner noted a slight and constant pain rating per the American Medical Association pain rating scale.  It was noted that his condition was stable and the prognosis was good.

On VA examination in August 2006, the Veteran complained of severe daily back pain that was elicited by standing for more than 30 minutes and was relieved by assuming a recumbent position.  He denied using any assistive devices for his lumbar spine and reported having a low tolerance for pain.  He estimated that he had experienced one or two bouts of incapacitating pain over the previous year, which had resolved within one hour.  He stated that his back pain limited his activity.  Examination of the lumbar spine revealed no paraspinous spasm.  Straight leg raising was negative bilaterally, and reflexes at the knees and ankles were 2  bilaterally.  Range of motion testing showed 90 degrees flexion, 30 degrees extension, and 30 degrees lateral flexion and rotation bilaterally.  The Veteran did not complain of pain with active movement and did not complain of pain, weakness, fatigability, or lack of endurance with repetitive movement.  An x-ray showed mild disc space narrowing at L5-S1 and possible L5 pars defect.  The diagnosis was chronic lumbosacral strain with no evidence of functional impairment.

Post-service VA medical records dated from October 2006 to June 2009 show that the Veteran received intermittent treatment for a lumbar spine disability.  The evidence shows that he mainly suffered from chronic low back pain.

The Board finds that the Veteran is not entitled to a rating in excess of 0 percent for the lumbar spine disability prior to August 19, 2009.  There is no evidence of limitation of flexion greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or vertebral body fracture with loss of 50 percent or more of the height to support a compensable rating during this period.  38 C.F.R. § 4.71a (2014).  

In the May 2011 Memorandum Decision, the Court found that the Board must make a credibility determination as to the Veteran's complaints of pain in light of service medical records and in consideration of his functional loss due to pain.  The Board considered the in-service and post-service assessments as to the severity of the Veteran's pain.  While the Veteran is competent to report symptoms of pain and is credible to report on the severity of that pain, the Board finds that the probative value of the Veteran's assertions regarding the severity of his pain is outweighed by the contemporaneous record.  For example, on examination in service, the Veteran reported severe pain and had flexion to 50 degrees with pain.  However, the in-service examiner rated the severity of the Veteran's pain as slight and noted a good prognosis.  Post-service, the Veteran continued to describe his pain as severe and reported that he had a low tolerance for pain, but range of motion testing revealed flexion to 90 degrees with no complaint of pain on active movement which was far better than the in-service measurements.  The Board empathizes with the Veteran but without evidence of further physical restriction or painful motion that restricts functional motion in excess of that found on examination, pain, alone, does not provide an additional basis for a higher rating, in the absence of actual functional limitation.  Moreover, the Board finds the level of disability is best represented by the post- service findings which are consistent with the 0 percent rating for this period.  While flexion was more limited in October 2005 in service, the Board had attributed more weight to the post-service VA examination in August 2006, because from the February 2006 separation and date of service connection, the Board finds that the August 2006 findings are more indicative of the level of severity of the back disability in circumstances of daily life, rather than the more rigorous demands of active service.

On VA examination in August 2006, there was no evidence of muscle spasm, guarding, localized tenderness, or vertebral fracture, and the Veteran had normal flexion at 90 degrees as well as normal combined range of motion at 240 degrees.  Furthermore, there was no evidence of arthritis or ankylosis on examination.  The Board finds that the lumbar spine disability is appropriately rated as 0 percent disabling under Diagnostic Code 5257 for lumbosacral strain.  The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the General Rating Formula and schedular criteria of Diagnostic Codes 5235-5243 cannot serve as a basis for an increased rating.  Here, the 0 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected lumbar spine disability, and none of the findings have been shown to be so disabling as to, effectively, result in a compensable limitation of motion.  38 C.F.R. § 4.71a (2014).  In addition, the evidence during this period did not show X-ray evidence of arthritis that would warrant a compensable rating with a noncompensable level of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

However, the Board notes that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Because the Veteran's lumbar spine is shown to have become actually painful on use, the Board finds that the minimum compensable rating of 10 percent should be assigned for the back disability during this period, but not higher.

Consideration has been given to assigning a higher rating under Diagnostic Code 5243 for intervertebral disc syndrome under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  During the August 2006 VA examination, the Veteran reported experiencing one or two bouts of incapacitating pain over the previous year, but they had resolved within one hour and had not required physician-prescribed bed rest.  Additionally, none of the VA treatment records show incapacitating episodes as defined by VA regulation.  Thus, the Veteran is not entitled to an increased rating based upon incapacitating episodes.

Consideration has been given to assigning a separate rating for neurological abnormalities related to the lumbar spine disability.  The Veteran has not complained of neurological abnormalities related to the lumbar spine disability, and there is no objective evidence of any neurological abnormalities of the lumbar spine.  At the August 2006 VA examination, there was no evidence of neurological manifestations of the Veteran's lumbar spine disability.  Straight leg raising was negative bilaterally, and reflexes at the knees and ankles were 2+ bilaterally. Therefore, the Board finds that a separate rating for the neurological manifestations of the Veteran's lumbar spine disability is not warranted.

In sum, the weight of the credible evidence demonstrates that the orthopedic and neurological manifestations of the Veteran's lumbar spine disability warrant no more than a 10 percent rating for the period under consideration.  As the preponderance of the evidence is against the claim for any higher rating for a lumbar spine disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

August 19, 2009, to June 19, 2011

From August 19, 2009, to June 19, 2011, the Veteran's lumbar spine disability has been rated 10 percent under Diagnostic Code 5237, which contemplates lumbosacral strain, and which rates the disability using the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

On VA examination in August 2009, the Veteran complained that he had been unable to sustain an erection since he had been taking all the medication for his back.  He reported stiffness and severe daily low back pain that was sharp and dull. He stated that his back pain radiated to the right lower extremity to the knee.  He denied any flare-ups or incapacitating episodes of his lumbar spine disability.  He stated that he did not use any assistive devices or aids and that he was able to walk one quarter of a mile.  Examination revealed normal posture and a slow steady gait.  There was no evidence of abnormal spinal curvatures, spasms, atrophy, or weakness.  The Veteran had guarding, pain with motion, and tenderness.  The examiner noted that any muscle spasms, localized tenderness, and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Muscle tone and strength were normal, and there was no muscle atrophy.  Sensory examination and reflexes of the lower extremities were normal.  Range of motion testing showed 20 degrees flexion, 2 degrees extension, 5 degrees lateral flexion bilaterally, and 0 degrees lateral rotation bilaterally.  There was no pain on active motion or following repetitive motion.  Lasegue's sign was positive bilaterally.  The examiner noted that the Veteran had generalized hypersensitivity to light touch and facial grimacing.  The examiner observed that there was decreased active range of motion due to voluntary stiffness and guarding and concluded that the range of motion testing was not reliable.  An x-ray of the lumbar spine indicated no abnormalities.  The examiner diagnosed chronic lumbar strain and commented that the Veteran's subjective history appeared much worse than the objective studies and radiographs.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for a lumbar spine disability from August 19, 2009, to June 20, 2011.  To warrant a 20 percent rating, there must be evidence of limitation of flexion greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2014).  On VA examination in August 2009, there was guarding and localized tenderness present, but they were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Regarding range of motion testing, the Veteran was found to have 20 degrees flexion, 2 degrees extension, 5 degrees lateral flexion bilaterally, and 0 degrees lateral rotation bilaterally.  There was no pain on active motion or following repetitive motion.  However, the examiner noted that the Veteran had generalized hypersensitivity to light touch, facial grimacing, and decreased active range of motion due to voluntary stiffness and guarding.  The examiner concluded that the Veteran's subjective history appeared much worse than the objective studies and radiographs, and that this rendered the range of motion testing to be unreliable.  The Board has not considered the range of motion findings recorded at the VA examination because the examiner found them to be unreliable.  Therefore, the Board finds that the range of motion testing results reported on examination cannot be used to support a higher rating as those figures were found to be unreliable by the physician that recorded them.

The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the ranges of motion at the August 2009 VA examination may fit the numerical criteria for an increased rating, the Board finds that the range of motion testing is not valid for rating purposes due to the Veteran's voluntary stiffness and guarding and because those findings were specifically found to be unreliable by the examining physician who recorded them.  The Board also finds that there is nothing to indicate that reliable ranges of motion would be elicited in another examination.  As a result, the Board must come to a determination solely on the basis of reliable information included in the record.  38 C.F.R. § 3.655 (2014).  Therefore, because the localized tenderness and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour, and there is no reliable range of motion testing, the schedular criteria of Diagnostic Codes 5236, 5237, 5238, 5239, and 5241 cannot serve as a basis for an increased rating.  Furthermore, there was no evidence of arthritis or ankylosis on examination to warranted a higher rating under Diagnostic Codes 5240 and 5242.  The Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent for a lumbar spine disability.  

The Board reaches that conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  On VA examination in August 2009, there was no pain with active movement, nor was there any pain, weakness, fatigability, or lack of endurance with repetitive movement.  However, the Board has found that the ranges of motion were unreliable for rating purposes due to the Veteran's voluntary guarding and stiffness and because the examiner found the range of motion findings reported to be unreliable.  Additionally, there was no evidence that the Veteran's guarding and localized tenderness were severe enough to be responsible for abnormal gait or abnormal spinal contour.  Taken together, those orthopedic manifestations would not warrant a rating in excess of 10 percent under the general rating formula.  Thus, the General Rating Formula and schedular criteria of Diagnostic Codes 5235-5243 cannot serve as a basis for an increased rating.  Here, the 10 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected lumbar spine disability, and none of the findings have been shown to be so disabling as to, effectively, result in a higher rating for limitation of motion.  38 C.F.R. § 4.71a (2014).

Consideration has been given to assigning a higher rating under Diagnostic Code 5243 for intervertebral disc syndrome under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran denied any flare-ups or incapacitating episodes of the lumbar spine disability on VA examination in August 2009.  Additionally, none of the VA treatment records show incapacitating episodes as defined by VA regulation.  Thus, the Veteran is not entitled to an increased rating based upon incapacitating episodes.

Consideration has been given to assigning a separate rating for neurological abnormalities related to the lumbar spine disability.  On VA examination in August 2009, the Veteran complained of radiating low back pain and erectile dysfunction due to his back medication.  Examination revealed that muscle tone and strength were normal, and there was no muscle atrophy.  Sensory examination and reflexes of the lower extremities were also found to be normal.  Lasegue's sign was positive bilaterally, but the examiner noted that the Veteran had generalized hypersensitivity to light touch and facial grimacing, and that his subjective history had appeared much worse than the objective studies.  The Board therefore finds that although Lasegue's sign was positive bilaterally, that test was found to be unreliable due to the Veteran's generalized hypersensitivity to light touch and facial grimacing.  Although the Veteran has complained of neurological abnormalities related to the lumbar spine disability, such as radiating pain or erectile dysfunction, there is no reliable objective evidence of any neurological abnormalities of the lumbar spine.  Therefore, the Board finds that a separate rating for the neurological manifestations of the Veteran's lumbar spine disability is not warranted because no neurological findings were reliably shown on examination or diagnosed by the examiner.  

The Board notes that the Veteran is in receipt of service connection for bilateral lower extremity peripheral neuropathy, both rated 0 percent effective June 6, 2011.  Those ratings are the subject of a separate Board decision.

In sum, the weight of the credible evidence demonstrates that the orthopedic and manifestations of the Veteran's lumbar spine disability warrant no more than a 10 percent rating for the period under consideration.  As the preponderance of the evidence is against the claim for an increased rating for a lumbar spine disability, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

June 20, 2011, to Present

As of June 20, 2011, the Veteran's lumbar spine disability has been rated 20 percent disabling under Diagnostic Code 5237, which contemplates lumbosacral strain and uses the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  

A June 2011 private chiropractor note indicates the Veteran had flexion to 60 degrees, extension to 25 degrees, and right and left lateral flexion to 25 degrees.  The private chiropractor indicated that the lumbar region appeared hypertonic and tender with palpation.  The musculature in the lumbar and lumbosacral region was noted as weak with flexion and tender with rotation.  Increased pressure in the hypertonic musculature of the lower back was noted to cause radiating pain to the legs and hamstrings. 

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for the lumbar spine disability as of June 20, 2011.  To warrant a 40 percent rating, there must be evidence of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2014).  That is not shown.  On private chiropractic examination in June 2011, the Veteran had flexion to 60 degrees.  Based on this record, the Board finds that the lumbar spine disability is appropriately rated as 20 percent disabling under Diagnostic Code 5257 for lumbosacral strain.  The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no evidence of additional functional loss during this period.  The Veteran's symptoms are contemplated by the rating currently assigned.  Here, the Veteran's range of motion far exceeded what was required to warrant a rating in excess of the current 20 percent for the period beginning June 20, 2011, and he did not demonstrate thoracolumbar spine ankylosis for the period beginning June 20, 2011.  The Board finds that there is insufficient evidence of objective pain on motion to such extent, or any other functional loss, to warrant a rating in excess of 20 percent beginning June 20, 2011.

Consideration has been given to assigning a rating under Diagnostic Code 5243, based on incapacitating episodes.  However, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2014).

With regard to neurological abnormalities related to the lumbar spine disability, those disabilities are separately service-connected and addressed in a separate Board decision being issued simultaneously.  Therefore, the Board will not address neurological manifestations in this decision.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the lumbar spine disability as of June 20, 2011, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the lumbar spine disability reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

In the case at hand, the record shows that the manifestations of the lumbar spine disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the lumbar spine disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated range of motion.  In addition, the evidence does not show frequent hospitalizations or that the lumbar spine disability caused marked interference with employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.



ORDER

A rating of 10 percent, but not higher, from February 27, 2006, to August 18, 2009, for a lumbar spine disability is granted.

A rating in excess of 10 percent from August 19, 2009, to June 19, 2011, for a lumbar spine disability is denied.

A rating in excess of 20 percent as of June 20, 2011, for a lumbar spine disability is denied. 



_______________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


